DETAILED ACTION
This Office Action is a response to Applicant's Amendment filed on 10/07/20. By virtue of this amendment, claims 6,10,12,24-25 are cancelled and thus, claims 1-5, 7-9, 11, 13-23 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, 12-23 are rejected under 35 U.S.C. 103 as being unpatentable over by Fournier et al (US Pub. No: 2016/0337564).
Regarding claim 1, a light source module with adjustable diffusion of Fournier et al is obviously  disclose or capable of performing that, a lighting device comprising: a light emitter(figure 2, (204, 206) and figure 4A-4D), 404 or 410 or 414) a diffuser (210); one or more lenses(figure 4, 420) located between the light emitter( figure 2, (204, 206) and figure 4A-4D), 404 or 410 or 414) and the diffuser(210); and a control unit( see figure 11, controller(1102) which include controllable material(1116); wherein the control unit(1116) is capable of adjusting the properties of the diffuser(210). Paragraphs [ 0008 and 0048-0049] for lenses and paragraph [0041] for in some embodiments a light diffusing material may be a surface diffuser and other types of diffusers and 
Regarding claim 2, a light source module with adjustable diffusion of Fournier et al disclose in figures 4A-4D, wherein the lenses (420) are arranged to narrow the beam of the light emitter (404 or 410 or 414 or 418). 
Regarding claim 3, a light source module with adjustable diffusion of Fournier et al obviously disclose further comprising a texturing material located between the light emitter and the lenses. Figures 1A-1B 4A-4D.
Regarding claim 4, a light source module with adjustable diffusion of Fournier et al disclose
wherein the light emitter comprises one or more light emitting diodes (LEDs), preferably surface mounted LEDs. Figures 4A-4D,
Regarding claim 5, a light source module with adjustable diffusion of Fournier et al disclose
wherein the control unit is capable of adjusting the properties of the light emitter preferably to maintain at least one of: a hue; a colour temperature; an intensity; and a luminance. Figure 13, paragraph [0078].
Regarding claim 7, a light source module with adjustable diffusion of Fournier et al disclose
wherein the control unit is an integral part of the lighting device. Figure 11.
Regarding claim 8, a light source module with adjustable diffusion of Fournier et al disclose wherein the lighting device further comprises a storage means for storing information relating to the light, preferably information relating to the properties of the diffuser and/or light emitter. Paragraph [0065].
Regarding claim 9, a light source module with adjustable diffusion of Fournier et al is obvoisly disclose or capable of performing that, wherein the control unit is arranged to adjust the properties of the diffuser and/or the light emitter based on predetermined calibration information, preferably wherein the calibration information comprises a lookup table; a diffuser transparency characteristic 
Regarding claim 11, a light source module with adjustable diffusion of Fournier et al disclose, further comprising a measurement sensor arranged to measure a property relating to the output of the lighting device, preferably wherein the measurement sensor is arranged to measure at least one of: the diffusivity; the luminance; the hue; and the colour temperature of an environment and/or an output of the lighting device, and preferably wherein the control unit is arranged to adjust the properties of the diffuser and/or the light emitter based on an output of the measurement sensor. Paragraph [0067] for a sensor may be a camera, a lighting detector, or other type of sensor that measures lighting conditions of a scene, paragraph [0071].
Regarding claim 14, a light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein the control unit is arranged to compare the measured property value to a desired property value and adjust the diffuser and/or the light emitter accordingly. Paragraphs [0008,0035].
Regarding claim 14, a light source module with adjustable diffusion of Fournier et al disclose wherein the diffuser is an integral component of the lighting device, preferably wherein the diffuser is mounted to the rear of a transparent front cover of the light. Figures 1A-2 and 11.
Regarding claim 15, a light source module with adjustable diffusion of Fournier et al disclose
wherein the diffuser comprises a polymer dispersed liquid crystal (PDLC). Paragraph [0056].
Regarding claim 16, a light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein the light emitter comprises a plurality of LEDs, wherein at least two of the plurality of LEDs are oriented differently, preferably wherein two LEDs of the plurality LEDs are oriented at greater than 20 degrees, more preferably greater than 80 degrees, yet more preferably greater than 150 degrees, even more preferably approximately 180 degrees. Figures 5, 7A-7C.

wherein each pair of adjacent LEDs in the plurality of LEDs is oriented differently. Figures 5, 7A-7C.
Regarding claim 18, a light source module with adjustable diffusion of Fournier et al is capable of performing that, wherein the control unit is arranged to adjust the properties of the diffuser using an electric signal, preferably wherein the control unit is arranged to provide to the adjustable diffuser an electric signal that is substantially a square wave and/or an electric that signal has a frequency that is a multiple of 50Hz. Figures 11-12 for a controller (1102) for controllable material as shown in paragraphs [0067-0073].
Regarding claim 19, the light source module with adjustable diffusion of Fournier et al  is capable of performing that, wherein frequency and/or shape of the electric signal is controlled in dependence on a property of a camera, preferably wherein the frequency and/or shape of the electric signal is controlled in dependence on a shutter angle and/or a frame rate. Figures 1A-1B.
Regarding claim 20, a light source module with adjustable diffusion of Fournier et al disclose, wherein the lighting device is capable of storing settings related to the adjustment of the diffuser, preferably wherein the lighting device is arranged to store a selected setting in dependence on a user input. Figures 1A-2, 11.
Regarding claim 21, a light source module with adjustable diffusion of Fournier et al disclose wherein the control unit is capable of adjusting the diffuser and/or the light emitter to provide special effects. Figures 11-12.
Regarding claim 22, a light source module with adjustable diffusion of Fournier et al disclose a computer program product for operating the lighting device. Paragraphs [ 0086, 0149] and figure 15, paragraph [0156-0157].
Regarding claim 23, a light source module with adjustable diffusion of Fournier et al disclose a lighting system comprising one or more multiple lighting devices, preferably wherein each of the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al (US 2019/012929).
Regarding claim 1, Tian discloses in figures 2 and 4 that, a lighting device comprising: a light emitter (11 or 12); a diffuser (31-32); one or more lenses (22) located between the light emitter (11 and 12) and the diffuser (30-31); and a control unit (no shown); wherein the control unit is capable of adjusting the properties of the diffuser. Paragraph [0019] for second diffuser which is controlled to rotate and paragraphs [0056-0057, 0068-0069].

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.

 
/Minh D A/
Primary Examiner
Art Unit 2844